CRAWFORD, Judge
(dissenting):
The principal opinion holds that legal error under RCM 701, Manual for Courts-Martial, United States, 1984, occurred when trial counsel failed to discover and disclose evidence of contradictory statements the rape prosecutrix made to a government polygrapher before trial and that such error substantially prejudiced appellant. I disagree on both points. In my view the real question presented here is what happens when discoverable and potentially exculpatory evidence is made available to the defense through a mechanism other than discovery, i.e., through a pretrial investigation under Article 32, Uniform Code of Military Justice, 10 USC *384§ 832, and the defense fails to pursue the matter.
I find most telling in the resolution of this ease, the post-trial affidavit of trial defense counsel dated June 12, 1991, in which he states, inter alia:
At the Article 32(b) investigation in this case, both PYT [E] and PVT [B] stated that they had failed polygraph examinations. Due to other pressing matters at both Fort Bliss and Fort Huachuca and the fact that polygraph examinations are inadmissible at court, I did not examine the CID [Criminal Investigation Command] case file or talk to the CID Agent who conducted the polygraph____ On approximately 9 October 1990, almost PA months subsequent to trial, I talked to the polygrapher, SA Gonzalez (who is now Retired) about an unrelated case. He indicated that he conducted a post-polygraph interview with both [E] and [B]. As I remember our conversation, SA Gonzalez said [E] stuck to her story that she had been raped, but [B] said she did not think she was raped by SGT Simmons because she enjoyed the sexual contact with him. Now aware of this fact, I requested a new trial as can be seen in my matters [submitted] under RCM 1105____
(Emphasis added.)
It appears to me that resolution of this case turns not on the actions of government counsel but rather on the actions of trial defense counsel. That counsel was clearly aware before trial that PVT E and PVT B had taken and failed polygraph examinations. He has admitted that “other pressing matters” and the inadmissibility of polygraph examination results caused him to decide not to examine the CID case file or talk to the polygrapher. Thus, it is clear from the record that through reasonable diligence trial defense counsel could have uncovered the evidence of PVT E’s and PVT B’s post-polygraph interviews. What is not clear from this record is whether tactical considerations, due to appellant’s assertion that intercourse did not occur, led appellant and defense counsel to adopt this strategy. Therefore I would remand this case for a determination whether defense counsel was ineffective.
As noted by the principal opinion, RCM 701(a)(6) is a generous rule of military discovery, which provides:
The trial counsel shall, as soon as practicable, disclose to the defense the existence of evidence known to the trial counsel which reasonably tends to:
(A) Negate the guilt of the accused of an offense charged;
(B) Reduce the degree of guilt of the accused of an offense charged; or
(C) Reduce the punishment.
This rule is based upon Standard 3-3.11(a), ABA Standards, The Prosecution Function at 3.61 (1979), which is further based upon the Supreme Court decision in Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Drafters’ Analysis, Manual, supra at A21-30. This Court has already discussed the scope of the Brady protections, as follows:
The fair trial considerations enunciated in Brady ... were motivated by concern on the part of the Supreme Court with the suppression by the Government of evidence favorable to the defense, rather than a right to discovery for an accused in a criminal case. Generally, the production of this type of evidence is required and reversal mandated where, after trial, such information is discovered which was known to the prosecution but which was unknown to the defense. Many courts have held that the Government, under Brady ... need not furnish the accused with information he has or which through reasonable diligence, he could obtain himself. As has been stated [in United States v. Cravero, 545 F.2d 406, 420 (5th Cir.1977)]:
The purpose of Brady is to assure that the accused will not be denied access to exculpatory evidence known to the government but unknown to him. Irrespective of whether the statement here was exculpatory evidence under Brady, a question we do not reach, there is no Brady violation when the *385accused or his counsel knows before trial about the allegedly exculpatory information and makes no effort to obtain its production.
United States v. Lucas, 5 MJ 167, 170-71 (CMA 1978) (footnotes and citations omitted). See also United States v. Davis, 787 F.2d 1501, 1505 (11th Cir.) (“the Brady rule does not apply if the evidence in question is available to the defendant from other sources”), cert. denied, 479 U.S. 852, 107 S.Ct. 184, 93 L.Ed.2d 118 (1986); United States v. Grossman, 843 F.2d 78, (2d Cir.1988) (no Brady violation when defendant “knew or should have known the essential facts permitting him to take advantage of any exculpatory evidence”) (citation omitted); Lugo v. Munoz, 682 F.2d 7, 9-10 (1st Cir.1982) (Government has no Brady burden when facts are “available to a diligent” defense attorney). See Twenty-First Annual Review of Criminal Procedure: United States Supreme Court and Courts of Appeals 1990-1991, 80 Georgetown L.J. 1219-23 (Apr.1992).
A threshold inquiry to succeed on a Brady claim is whether the discovery request was specific, general, or requested disclosure of perjured testimony. See Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Resolution of this inquiry depends upon whether the discovery request pointed with any particularity to the evidence desired. If appellant “made only a general discovery request ..., in order [for an item] to be ‘material’ under Brady it must be ‘obviously exculpatory in nature.’ ” See United States v. Hemmer, 729 F.2d 10, 14 (1st Cir.) (quoting United States v. Ferreira, 625 F.2d 1030, 1033-34 (1st Cir.1980), cert. denied in Hemmer, 467 U.S. 1218, 104 S.Ct. 2666, 81 L.Ed.2d 371 (1984)). This means that the evidence must be “of sufficient significance to result in the denial of the defendant’s right to a fair trial.” Id. (quoting United States v. Agurs, 427 U.S. 97, 108, 96 S.Ct. 2392, 2399, 49 L.Ed.2d 342 (1976)). See United States v. Imbruglia, 617 F.2d 1, 5 (1st Cir.1980). Depending upon its impact on the defense strategy of this case, the post-polygraph interview of Private B could be of such significance. Therefore, it is not necessary to debate whether the discovery request in this case was general or specific.
I have no reluctance in holding that trial counsel should have provided notice to the defense of the polygraph examinations and that it was a technical violation of RCM 701(a)(6) not to have done so. However, as this Court recognized in Lucas, there is no Brady violation where the accused has obtained or through reasonable diligence could obtain such evidence. The rationale underlying Brady is to ensure that the defense obtains exculpatory evidence known by the Government but not known to the defense. However, when the material is known to the defense, Brady then becomes inapplicable. If Brady is inapplicable, so is RCM 701(a)(6) because it is based on Brady. Here, at the Article 32 investigation, the defense knew that PVT B had failed a polygraph examination and could have pursued the matter by talking to the polygrapher and retrieving any documents.
The principal opinion mentions (38 MJ at 381) comments by defense counsel in an October 26, 1990, document entitled “Addendum to Post-Trial Matters for the Convening Authority Under RCM 1105,” implying that “he may have had access to” the report of the polygrapher after trial counsel allowed it. What trial defense counsel had stated was this:
In order to receive the results of the polygraph examinations [at issue], I called CID. They told me I couldn’t receive the information without permission of the prosecutor. I called the prosecutor, waited a few days for the prosecutor and CID agent to speak with each other, and then finally got the results of the polygraph examination. And this was after trial!
The principal opinion implies that the necessary call to the prosecutor was a denial of access to the information. I do not find this to be a failure-of-access case—defense counsel received the requested information a few days after his request. It is unfortu*386nate, however, that trial defense counsel failed to make the request until after trial! Reasonable delay does not equate to denial of access. If trial defense counsel believes the delay is unreasonable, counsel can always request the intervention of the judge to resolve access disputes with prosecutors and CID agents. See RCM 701(e) and (g)(3).